Fitzsimons, J.
A motion was made to vacate the judgment herein and to compel the plaintiff to accept service of the answer and amended answer herein.
The motion was granted as follows: The default of the defendants to serve their answer be opened -upon payment of $10 costs. Judgment to stand as security, the defendant to answer within two days, and as said order was not satisfactory to the defendants herein, they appeal.
Two affidavits were submitted by the defendants upon this motion, the one was made by a member of this bar, and the other made by an adult male person, both of whom swear that said answer was duly mailed in Branch H of the New York post-office, situated at the comer of Forty-fourth street and Lexington avenue in the city of New York, before 11:40 o’clock, p. m., on the day it was due, November 4,1896.
The contradiction to - such sworn statements submitted by the plaintiff is an affidavit made by Robert P. Walsh, the superin*607tendent of the said branch, who swears.that he believes that the envelope which contained the answer was mailed in one of the letter-boxes, located within the district of the said branch.
This belief of his is based upon the fact that said envelope bears the stamp placed upon letters mailed in the letter-boxes, which is a different stamp to the one placed upon letters mailed and deposited in the branch office itself.
We think that this statement of a belief should not override the positive sworn statement of two reputable witnesses, but we are also of the opinion that the plaintiff’s attorney was justified in entering the judgment herein because he did not receive the mailed answer until 12 o’clock the following day.
He waited until after 11 a. m.,, and then entered judgment.
Under such circumstances, we think that no costs should be awarded herein to either party.
The order is reversed, and the judgment entered herein vacated, and the plaintiff directed to receive the answer of the defendants- and the amended answer herein.
No costs to the appellants.
Vah Wyck, Ch. J., and O’Dwyer, J., concur.
Order reversed and judgment vacated, and plaintiff directed to receive' answer and amended answer, without costs.